USDC IN/ND case 1:20-cv-00149-WCL-SLC document 1 filed 04/06/20 page 1 of 4


                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

LAURA A. MOORE,                                )
                                               )
                  Plaintiff,                   )
                                               )
         v.                                    )
                                               ) Case No. 1:20-cv-149-
CAMERON C. RIDENOUR and                        )
RELIABLE RECOVERY SERVICES,                    )
INC.,                                          )
                                               )
         Defendants.                           )

                                     NOTICE OF REMOVAL

         Defendants, Cameron C. Ridenour and Reliable Recovery Services, Inc., by counsel,

pursuant to the provisions of 28 U.S.C. §§1441(a) and 1446, hereby submit their Notice of

Removal of this cause of action from the Allen County Superior Court to the United States District

Court for the Northern District of Indiana, Fort Wayne Division, and in support thereof, state:

         1.       On or about September 3, 2019, Plaintiff filed a civil action against Defendants

Cameron C. Ridenour and Reliable Recovery Services, Inc. in the Allen County Superior Court

for the State of Indiana, under Cause No. 02D02-1909-CT-000483 and styled Laura A. Moore v.

Cameron C. Ridenour and Reliable Recovery Services, Inc. A true and accurate copy of the

complaint and summons as to Cameron C. Ridenour and Reliable Recovery Services, Inc. are

attached hereto as part of Exhibit “A”.

         2.       To date, it is unclear if or when Defendant Cameron C. Ridenour received service

of process with regard to this litigation

         3.       To date, it is unclear if or when Defendant Reliable Recovery Services received

service of process with regard to this litigation.




{Firm/30059/00071/02470247.DOCX }
USDC IN/ND case 1:20-cv-00149-WCL-SLC document 1 filed 04/06/20 page 2 of 4


         4.       Notwithstanding the fact that Plaintiff may have failed to complete service of

process on Defendants Cameron C. Ridenour and Reliable Recovery Services, Inc., on or about

December 9, 2019, Defendants Cameron C. Ridenour and Reliable Recovery Services, Inc. filed

an Appearance of Counsel. A copy of Defendants’ Appearance is attached hereto as part of Exhibit

“A”.

         5.       On or about December 9, 2019, Defendants Cameron C. Ridenour and Reliable

Recovery Services, Inc. filed their Answer and Affirmative Defenses to Plaintiff’s Complaint for

Damages. A copy of Defendants’ Answer and Affirmative Defenses to Plaintiff’s Complaint for

Damages is attached hereto as part of Exhibit “A”.

         6.       This litigation involves a motor vehicle accident which allegedly occurred on or

about September 13, 2017. See Plaintiff’s Complaint for Damages; Exhibit “C”.

         7.       Plaintiff, Laura A. Moore, is a resident and citizen of the State of Indiana.

         8.       Defendant, Cameron C. Ridenour, is a resident and citizen of the State of Ohio.

         9.       Defendant, Reliable Recovery Services, Inc., is a foreign corporation incorporated

and organized under the laws of the Illinois with its principal place of business in Joliet, Will

County, Illinois.

         10.      Based on the respective citizenship of the parties in this matter, complete diversity

exists in this case.

         11.      On March 9, 2020, Plaintiff issued a settlement demand to Defendants Cameron C.

Ridenour and Reliable Recovery Services, Inc. in the amount of $125,000. A copy of Plaintiff’s

settlement demand letter is attached hereto as Exhibit “D”

         12.      Prior to March 9, 2020, Defendants Cameron C. Ridenour and Reliable Recovery

Services, Inc. were not aware that the amount in controversy in this matter would exceed $75,000.



                                                    2
{Firm/30059/00071/02470247.DOCX }
USDC IN/ND case 1:20-cv-00149-WCL-SLC document 1 filed 04/06/20 page 3 of 4


         13.      Based on Plaintiff’s settlement demand and the allegations contained in Plaintiff’s

Complaint for Damages, it is clear that Plaintiff’s claims exceed the jurisdictional limit of $75,000,

exclusive of interest and costs.

         14.      Therefore, based on all of the foregoing, this action is one in which this Court has

original jurisdiction under the provisions of 28 U.S.C. § 1332(a) and which is removable pursuant

to the provisions of 28 U.S.C. §§ 1441(a) and 1446.

         WHEREFORE, for the foregoing reasons, Defendants Cameron C. Ridenour and Reliable

Recovery Services, Inc., by counsel, respectfully request that the above-enumerated action, now

pending against Defendants in the Allen County Superior Court, State of Indiana, be removed to

the United States District Court for the Northern District of Indiana, Fort Wayne Division.

                                                Respectfully submitted,

                                                CRUSER, MITCHELL, NOVITZ, SANCHEZ,
                                                GASTON & ZIMET, LLP



                                                /s/ Rachel O. Webster, Esq.
                                                Keith A. Gaston, Esq., #7069-49
                                                Bruce D. Jones, Esq., #28624-29
                                                Bradley M. Owen, Esq., #32711-32
                                                Rachel O. Webster, Esq., #34251-49

                                                Counsel for Defendants, Cameron C. Ridenour and
                                                Reliable Recovery Services, Inc.

3077 E. 98th Street, Suite 280
Indianapolis, IN 46280
Ph:    (317) 816-0300
Fax: (317) 816-1604
E-Mail: kgaston@cmlawfirm.com
bjones@cmlawfirm.com
bowen@cmlawfirm.com
rwebster@cmlawfirm.com




                                                   3
{Firm/30059/00071/02470247.DOCX }
USDC IN/ND case 1:20-cv-00149-WCL-SLC document 1 filed 04/06/20 page 4 of 4


                                    CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was, this 6th day of April 2020, served upon
the following counsel by depositing said copy in the United States mail, postage prepaid:

Chad E. Delventhal, Esq.
DELVENTHAL LAW OFFICE LLC
803 S. Calhoun Street, Suite 200
Fort Wayne, IN 46802



                                             /s/ Rachel O. Webster, Esq.




                                                4
{Firm/30059/00071/02470247.DOCX }
